DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 07, 2021.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The MFR lower limit of 50 g/10 min is outside the scope of amended claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19, 20 and 24 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by WO 2016/051561 as translated by family member US 2017/0226327 (Kabeya).
Kabeya’s Examples 11 and 12 (Table 2) are directed to compositions comprising:
- a branched polypropylene resin (X-1) having a specified long-chain branched structure (meets Applicants’ branched polypropylene);
- 13.5 wt.% or 22.5 wt.% of a propylene-ethylene block copolymer resin (Y-2) having a melt flow rate (MFR) of 130 g/10 min per [0442], based on total composition (meets Applicants’ low molecular weight polyolefin and content thereof);
- glass fiber (B-1) (not precluded from present claims); and
- flame retardant (C-1) (not precluded from present claims).
	As to claim 19, the propylene-ethylene block copolymer resin (Y-2) has a MFR of 130 g/10 min.
	As to claim 20, the propylene-ethylene block copolymer resin (Y-2) is a polypropylene (or polyethylene) copolymer.
	As to claim 24, Kabeya exemplifies extruded pellets (articles).

			Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/051561 as translated by family member US 2017/0226327 (Kabeya) described hereinabove.
As to claim 17, inasmuch as Kabeya’s branched polypropylene resin (X-1) has a MFR of 1.0 g/10 min (Table 1), it is reasonably believed that such would have a similar melt strength. The onus is shifted to Applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kabeya.
As to claims  22 and 23, inasmuch as Kabeya’s Examples 11 and 12 meet the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kabeya.
As to claim 18, in Table 1 Kabeya exemplifies branched polypropylene resin (X-2) having a Mw/Mn of 5.1 (meets Applicants’ branched polypropylene and Mw/Mn). Thus, compositions comprising said branched polypropylene resin (X-2) in place of the branched polypropylene resin (X-1) per Examples 11 and 12 would have been immediately-envisaged to one having ordinary skill in the art.
Kabeya anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted branched polypropylene and compositions would possess the same properties.  In the alternative, it would have been within the purview of Kabeya’s inventive disclosure, and obvious to one having ordinary skill in the art to control the melt strength properties and strain hardening in accordance with the ultimate properties desired, e.g., per [0210]. 
Claim Rejections - 35 USC § 103
Claims 16, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/051561 as translated by family member US 2017/0226327 (Kabeya), described hereinabove, further in view of US 2014/0270039 (Tynys).
As to claim 16, Kabeya’s composition comprises.
- 20 to 77 parts by weight (pbw) of polypropylene resin (A) containing 10 to 99 wt.% branched polypropylene resin (X) having a specified long-chain branched structure and 1 to 90 wt.% propylene resin (Y) having a melt flow rate (MFR) of 1.0 to 200 g/10 min;
- 5 to 40 pbw of glass fiber (B); and
-18 to 40 pbw of flame retardant (C), based on 100 pbw of components (A), (B) and (C) (e.g., [0293] + [0036]).  
Accordingly, it would have been within the purview of one having ordinary skill in the art to use up to ~73 wt.% of branched polypropylene (X) (95% of 77 pbw), based on total 100 wt.% of components (A), (B) and (C), for its expected additive effect and with the reasonable expectation of success.
As to claim 21, it would have been within the purview of one having ordinary skill in the art to use a propylene resin (Y) having a specific Mw/Mn, e.g., less than 5, in accordance with the desired moldability per [0048-0050].  In this regard, it is known from Tynys [0028] that polypropylenes produced in the presence of a single site catalyst, e.g., a metallocene catalyst (embraced by Kabeya [0234]), are governed by narrow molecular weight distributions of not more than 3.5.
meets Applicants’ branched polypropylene and content thereof) and 30 wt.% of propylene-ethylene block copolymer resin (Y-2) having a melt flow rate (MFR) of 130 g/10 min per [0442], when such are based on the weight of the branched propylene resin (X-1) and the propylene-ethylene block copolymer (Y-2). It would have been within the purview of one having ordinary skill in the art to use a propylene homopolymer in place of the exemplified propylene-ethylene block copolymer with the reasonable expectation of success.  In this regard, Kabeya discloses that the polypropylene resin (Y) can be either a propylene homopolymer or a propylene copolymer [0225].  The resulting extruded article, being similarly-constituted in terms of the types of materials added and their contents, would reasonably be expected to possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. 
Response to Arguments
Applicant’s arguments and amendments filed October 18, 2021 have been fully considered and are persuasive in overcoming the 35 USC 103 rejection over U.S. 2016/0108220 (Prokschi).  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2016/051561.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765